



Exhibit 10.18


Enhanced Executive Rewards Policy
Revised January 30, 2020




As a member of Gartner’s Operating Committee employed in the United States, you
play a vital role in the overall success of our Company. To that end, your total
rewards plan has the following enhancements that are summarized in this Enhanced
Executive Rewards Policy (this “Policy”):


•
Deferred Compensation Plan with discretionary match

•
Charitable match limit of $20,000 per year under the Gartner Gives Program

•
Special equity vesting provisions in the event of retirement

•
Stock ownership guidelines

•
35 Paid Time Off (PTO) days

•
Enhanced severance benefits



ERISA-Excess Benefit - Deferred Compensation Plan with Discretionary Match


This program allows you to contribute in excess of current 401(k) limits into
Gartner’s non-qualified Deferred Compensation Plan (DCP). OC Members who defer
salary or bonus under this plan may be eligible for an additional Company match
in accordance with the terms of the plan. The match is discretionary and
determined by the Company each year prior to the enrollment period; refer to the
Deferred Compensation Plan enrollment materials for current details.


Historically, the way this plan has worked, if the Gartner match within the
401(k) plan is 100% on the first 4% you contribute, subject to an annual limit
(which in 2020 = $7,200), the DCP would provide a mechanism for the match on the
first 4% deferred to be not limited by the 401k match.


To put the value of the DCP match in context, if you elected a 4% deferral on
your base salary and bonus in the DCP and your base and bonus earnings =
$700,000, the combination of your 401k match ($7,200) and your DCP match
($20,800) would equal $28,000. Of course, if your base and bonus earnings are
higher, the match would be higher too.


To be eligible for discretionary excess DCP matching, you must elect your
deferral rate during our end of year deferred compensation enrollment process.
In other words, you would first be eligible for the plan in the year following
the first enrollment period.


Each year, the Company reserves the right to modify the underlying 401(k) plan
and the 401(k) match as well as the enhanced discretionary match within the DCP.




Gartner Gives - Enhanced Match Limit
Gartner is proud to support associates worldwide in their personal philanthropy
by providing a global charity match program.  By providing matching funds to
charitable organizations that our associates personally support, Gartner
increases the impact of your donation in areas where associates live and work to
maximize giving. Through your generous donations and fundraising efforts, we can
make a difference! Gartner associates have a matching opportunity of up to
$5,000 per year. The Operating Committee has a match limit of $20,000 per
calendar year.
Please refer to Gartner at Work for specifics on plan rules and our portal
through which you can make charitable contributions.







--------------------------------------------------------------------------------





Treatment of Equity Awards Upon Retirement




Rule of 65 for awards granted prior to January 1, 2020: In 2015, for the
Operating Committee only, we changed the treatment of equity upon retirement
pursuant to the “Rule of 65” to provide for continued vesting based upon the
“feathered-in” schedule set forth below:


•
For purposes of this Policy, the “Rule of 65” means that your age is 55 or more,
your years of service total five or more, and the combination of your age and
years of service is equal to 65 or more. Partial years will be counted solely to
determine whether you satisfy the total of 65 or more, but will not be rounded.
For purposes of illustration only, if you are 58 years and eight months old, and
have six years and five months of service, your total age plus years of service
would be equal to 65 years and one month (so your total would be 65). Thus,
under this example, you would meet the age requirement (55+) and the years of
service requirement (5+), and your total would be 65, so you would be considered
to satisfy the Rule of 65.

•
If you retire pursuant to the Rule of 65, then you are eligible for the
following treatment with respect to your outstanding awards under Gartner’s
Long-Term Incentive Plan, as amended (the “LTIP”) that were made prior to
January 1, 2020:

◦
You are eligible for one tranche (12 months) of vesting.

◦
If age 60, you are eligible for 1 more tranche (2 total) of continued vesting if
you retire under the Rule of 65.

◦
If age 61, you are eligible for 2 more tranches (3 total) of continued vesting
if you retire under the Rule of 65.

◦
If age 62, all tranches are eligible for continued vesting if you retire under
the Rule of 65.

◦
Notwithstanding anything herein to the contrary, in order to be eligible for
continued vesting, you must sign a non-competition agreement.

•
For mid-year retirements, the same year’s PSU and SAR grant will be pro-rated
for purposes of determining vesting under the Rule of 65.



Rule of 55 + 10 for awards granted on or after January 1, 2020: For all grants
made on or after January 1, 2020, the “feathered-in” schedule and the Rule of 65
will no longer apply in the event of a retirement. Instead, if you retire after
attaining age 55 or higher and have 10 or more years of service, you would
qualify for a Retirement (as such term is defined in the award agreements under
the LTIP) and be considered fully eligible for continued vesting of all tranches
of unvested equity, subject to the terms of the award agreements under the LTIP.
For mid-year retirements, the same year’s PSU and SAR grant will be pro-rated
for purposes of determining vesting in the event of a Retirement.


For the avoidance of doubt, any grants made prior to 2020 will continued to be
governed by the Rule of 65 in the event of a retirement and will be subject to
the “feathered-in” schedule set forth above. Any grants made on or after January
1, 2020 are subject to the new definition of Retirement, and continuation of
vesting in the event of a Retirement and exercisability of outstanding equity
awards with an exercisability feature are as set forth in the award agreements
under the LTIP.


Stock Holding Period Requirement


On May 1st of each year, your stock ownership position will be measured versus
your then-current base salary. The requirement is that the value of your owned
shares plus the value of unvested performance share units and unvested
restricted stock units equals or exceeds three (3) times the value of your base
salary.


If your ownership position is under 3 times your base salary, you will be
restricted from selling up to 50% of your released shares until the next May 1st
measurement period and until you satisfy the requirements.





--------------------------------------------------------------------------------







Paid-Time-Off (PTO) Program


Gartner understands the importance of time away from work and how it results in
a better frame of mind to provide outstanding results. As a senior leader of
Gartner, you will be eligible for the highest level of PTO days, 35 days per
year.


If your employment should terminate, you will be paid for any unused PTO in the
year of termination, up to a maximum of 25 days. The rate is based on your base
salary only.
Enhanced Severance Benefits


The role you play as a senior leader has a higher risk/reward than other roles.
In order to ensure that you are focused on your responsibilities, we have
included an enhanced severance benefit.


If you are terminated without Cause (including as a result of the elimination of
your position), then you will be entitled to receive the following:


•
your current annual base salary through your termination date (and a lump sum
payment equal to any accrued, unused PTO, up to a maximum of 25 days) plus
continued base salary for a period of twelve months following the termination
date, payable in accordance with Gartner’s regular payroll schedule as in effect
from time to time;

•
the right to exercise all stock appreciation rights and other exercisable rights
held by you that are vested as of the termination date for a period of 90 days
following the termination date (unless more favorable rights are set forth in
the award agreements governing such awards); and

•
reimbursement for COBRA premiums incurred, minus the contribution paid by active
associates, to continue group health benefits under Gartner’s plan (or, at
Gartner’s election, to obtain substantially similar health benefits through a
third party carrier) for twelve months for you and any other family members
(i.e., your spouse and any eligible children) for whom you have made the
appropriate election.

In addition, to refresh your memory, in the event of certain terminations of
your employment (other than a retirement, which is summarized above), your
awards under the LTIP will be treated as follows (more detail can be found in
Appendix A):
•
Termination due to death or Disability results in full and complete vesting of
outstanding and unvested equity awards under the LTIP.

•
If you are terminated without Cause in the 12 months following a Change of
Control, you are eligible for full and complete vesting of any outstanding and
unvested equity awards under the LTIP.

•
“Cause,” “Change of Control” and “Disability” are each as defined in the LTIP.



In order to receive any enhanced severance benefits under this Policy
(including, but not limited to, the enhanced equity award treatment described
herein), you must execute and deliver a release of claims acceptable to Gartner
within 60 days following termination. Payment of amounts that are exempt from
Section 409A (see Appendix B) will begin upon the expiration of the release’s
revocation period, but payment of any Section 409A “deferred compensation” will
begin only upon the expiration of the 60-day period (subject to any further
delay required under Appendix B).


Except as provided in this Policy, you shall not be entitled to any other
compensation, severance or other benefits upon a termination of your employment
with Gartner, other than potential enhanced equity vesting under the LTIP in the
event of certain terminations of employment, as described in this Policy (or as
set forth in the award agreements under the LTIP, as applicable).









--------------------------------------------------------------------------------





In Conclusion


These benefits are being offered to you to supplement the current benefits
package offered to all associates. You are not required to utilize these
additional benefits, but may choose the ones that best meet your individual
requirements.
   
The receipt of these benefits is contingent upon your signature below. By
signing below, you acknowledge and agree that this Enhanced Executive Rewards
Policy, together with those non-severance benefits offered generally to all
Gartner associates, shall be the only benefits to which you are entitled, and
that any and all other benefits or arrangements, whether oral or in writing,
previously existing between you and Gartner have been superseded and
extinguished by this Policy.


Benefits provided under this Policy are subject to Appendix A (Treatment of
Equity Upon Certain Terminations of Employment) and B (Compliance with Code
Section 409A), each of which are attached hereto and are incorporated by
reference into this Policy.


Acknowledged




By:_______________________
Print name:

































































--------------------------------------------------------------------------------















APPENDIX A
Treatment of Equity Upon Certain Terminations of Employment




Termination without Cause following a Change of Control.


•
For all grants under the LTIP made before January 1, 2019, if your employment is
terminated without Cause (including as a result of the elimination of your
position) during the 12-month period following a Change of Control, then, in
addition to the payments and benefits described above under “Enhanced Severance
Benefits,” all outstanding equity awards shall vest in full and all outstanding
equity awards with an exercise feature shall be immediately exercisable, and
shall remain exercisable for 12 months following the termination date. For
purposes of this Policy, in connection with a Change of Control only,
“outstanding equity awards” includes all outstanding time-vesting equity awards
and all outstanding performance-based equity awards as to which the performance
criteria have not been certified, as of the termination date, by the
Compensation Committee, and the performance criteria applicable to such
performance-based equity awards shall be deemed achieved at target.

•
For grants under the LTIP made on or after January 1, 2019, vesting in the event
of a termination of your employment without Cause in connection with a Change of
Control and exercisability of outstanding equity awards with an exercisability
feature are the same as set forth in the first bullet point above. These terms
are set forth in the award agreements under the LTIP governing such awards.



Death and Disability. All vesting restrictions lapse in the event of death or
Disability, as set forth in the award agreements under the LTIP.


Order of Operations for Treatment of Equity Awards Upon Terminations of
Employment While Retirement-Eligible. For the avoidance of doubt, if you are
eligible for a retirement pursuant to this Policy and your employment terminates
without Cause (either not in connection with or within 12 months following a
Change of Control), your equity awards will be treated as follows:


•
Termination without Cause (No Change of Control):

◦
2015-2019 Awards: In the event that your employment terminates without Cause and
you are retirement-eligible under the Rule of 65 as set forth in this Policy,
your termination will be treated as a retirement under the Rule of 65, such that
you will receive the equity award vesting treatment applicable to retirements
under the Rule of 65.

◦
Post-2019 Awards: In the event that your employment terminates without Cause and
you qualify for a Retirement under the terms of your equity award agreements
under the LTIP, your termination will be treated as a Retirement, such that you
will receive the treatment applicable to Retirements in the award agreements
under the LTIP.

•
Termination without Cause (Within 12 Months Following Change of Control):

◦
2015-2018 Awards: If your employment terminates without Cause within the
12-month period following a Change of Control, your awards will be treated as
set forth above in the first bullet point under “Termination without Cause
Following a Change of Control.” Such treatment will apply regardless of whether
you qualify for a retirement under the Rule of 65.

◦
Post-2018 Awards: If your employment terminates without Cause within the
12-month period following a Change of Control, your awards will be treated as
set forth in the award agreements under the LTIP with respect to a “Qualifying
Termination.” Such treatment will






--------------------------------------------------------------------------------





apply regardless of whether you qualify for a retirement under the Rule of 65
(or a Retirement under the terms of the award agreements under the LTIP, for
awards granted after 2019).




APPENDIX B
Compliance with Code Section 409A


Section 409A of the Internal Revenue Code and the accompanying regulations
(“Section 409A”) govern the payment of nonqualified deferred compensation.
Payments and benefits under this Policy are intended to be exempt from Section
409A to the maximum possible extent and, if not exempt, are intended to comply
with the requirements of Section 409A.


The payments and benefits provided under this Policy are intended to be exempt
from Section 409A under the short-term deferral and separation pay exceptions to
the maximum permissible extent; accordingly, each installment payment (i.e., the
amount due on each payroll date) will be treated as a separate payment.


For any amounts provided under this Policy that are “deferred compensation”
within the meaning of Section 409A (i.e., not exempt from Section 409A):


(a)
if payable as a result of termination of employment and you are a “Specified
Employee” (as determined by Gartner under Section 409A, which generally will
include all U.S. OC Members) at that time, amounts that otherwise would be paid
during the first six months following termination will be delayed and
accumulated for a period of six months and paid in a lump sum on the first day
of the seventh month;



(b)
“termination of employment” means the date you experience a “separation from
service” within the meaning of Section 409A; and



(c)
Gartner will not accelerate any such payment except to the extent permitted
under Section 409A.



Any reimbursements or in-kind benefits provided under this Policy will be
administered in accordance with Section 409A, such that: (a) the amount of
expenses eligible for reimbursement or in-kind benefits provided during one year
will not affect the expenses eligible for reimbursement or the in-kind benefits
provided in any other year; (b) reimbursement of eligible expenses will be made
on or before December 31 of the year following the year in which the expense was
incurred; and (c) the right to reimbursement or in-kind benefits is not subject
to liquidation or to exchange for another benefit.


Nothing in the Policy or this Appendix B should be interpreted as an entitlement
to or guarantee of any particular tax treatment, and in no event shall Gartner
be liable for any tax, interest or penalty imposed on you under Section 409A or
any damages for failing to comply with Section 409A.







